EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into on July 17, 2017, by and
between Kurtis J. Binder, an individual (“Executive”), and CalAmp Corp., a
Delaware corporation (the “Company”).

RECITALS:

A. It is the desire of the Company to assure itself of the continued services of
the Executive by engaging the Executive to perform such services under the terms
hereof.

B. The Executive desires to commit himself to serve the Company on the terms
herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

1. Employment by the Company and Term.

(a) Full Time and Best Efforts. Subject to the terms set forth herein, the
Company agrees to employ Executive as Executive Vice President and Chief
Financial Officer of the Company, and in such other executive capacities as may
be requested from time to time by the Board of Directors of the Company or a
duly authorized committee thereof, and Executive hereby accepts such employment.
Executive shall render such other services for the Company and corporations
controlled by, under common control with or controlling, directly or indirectly,
the Company, and to successor entities and assignees of the Company (“Company’s
Affiliates”) as the Company may from time to time reasonably request and as
shall be consistent with the duties Executive is to perform for the Company and
with Executive's experience. During the term of his employment with the Company,
Executive will devote his full time and use his best efforts to advance the
business and welfare of the Company, and will not engage in any other employment
or business activities for any direct or indirect remuneration that would be
directly harmful or detrimental to, or that may compete with, the business and
affairs of the Company, or that would interfere with his duties hereunder.
Notwithstanding the foregoing, the Executive will be permitted to: (1) continue
to serve as a director on the boards of: (a) PEAR Sports LLC, a private Delaware
limited liability company, and (b) Cutting Edge Products, Inc., a California
private corporation; and (2) render services to his former employer, VIZIO,
Inc., for a 6-month period under an advisory/consulting agreement, with the time
commitment for such services expected to be between two and four hours per week,
and at times before or after Executive’s business hours at Company.

(b) Duties. Executive shall serve in an executive capacity and shall perform
such duties as are customarily associated with his position, consistent with the
Bylaws of the Company and as reasonably required by the Company’s Board of
Directors (the “Board”) or by the Company's Chief Executive Officer.

Page 1 of 11

--------------------------------------------------------------------------------



(c) Company Policies. The employment relationship between the parties shall be
governed by the general employment policies and practices of the Company,
including but not limited to those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

(d) Term. The initial term of employment of Executive under this Agreement shall
begin as of date hereof for an initial term ending on July 17, 2019 (such
period, the “Initial Term”), subject to the provisions for termination set forth
herein and renewal as provided in Section 1(e) below.

(e) Renewal. Beginning with the scheduled expiration of the Agreement on July
__, 2019, and in connection with any subsequent expiration date, the Company and
Executive will review the Agreement and, if mutually agreed, extend the term of
this Agreement for a period of at least two (2) years. Failure by the Company to
agree to an extension of this Agreement shall constitute termination without
cause or disability and Executive shall be eligible for severance in accordance
with Sections 6(d) and 6(f) or, if applicable, Sections 6(e) and 6(f).

2. Compensation and Benefits.

(a) Salary. Executive shall receive for services to be rendered hereunder a
salary at the rate of Twenty-Nine Thousand One Hundred Sixty-Seven Dollars
($29,167) per month payable at least as frequently as monthly and subject to
payroll deductions as may be necessary or customary in respect of the Company’s
salaried employees (the “Base Salary”). The Base Salary will be reviewed by and
shall be subject to adjustment at the sole discretion of the Board of Directors
of the Company each year during the term of this Agreement.

(b) Participation in Benefit Plans. During the term hereof, Executive shall be
entitled to participate in any group insurance, hospitalization, medical,
dental, health, accident, disability or similar plan or program of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof. The Company may, in its sole discretion and from
time to time, amend, eliminate or establish additional benefit programs as it
deems appropriate. Executive shall also participate in all standard fringe
benefits offered by the Company to any of its Executive Officers.

(c) Flexible Time Off. As a full-time exempt employee, Employee is eligible for
paid time off under the Company’s Flexible Paid Time Off (“PTO”) Policy. Under
this policy, Executive may take compensated time off as needed, so long as the
Chief Executive Officer approves requested time off in advance. Under this
Policy, the Executive does not earn or accrue PTO hours in advance of taking
compensated time off, and therefore no payment is made for PTO upon termination
of employment.

3. Bonuses.

The Executive will receive a sign-on bonus of Thirty-Five Thousand Dollars
($35,000), payable thirty (30) days after your start date. If the Executive
voluntarily terminates his employment with CalAmp or is terminated for Cause
within twelve (12) months from the date of hire, the Executive will be required
to refund to CalAmp the entire sign-on bonus.

Page 2 of 11

--------------------------------------------------------------------------------



The Executive shall be eligible to participate in the Company’s management
incentive plan, based upon overall Company performance and Executive’s
performance against specified objectives, and in accordance with the terms of
such plan (as it may exist from time to time) and in the discretion of the
Committee of the Board administering such plan. The short-term incentive plan
(“STIP”) for fiscal 2018 will provide Executive the opportunity to receive a
performance bonus as determined by the achievement of certain corporate
financial objectives of consolidated revenue, consolidated EBITDA, and certain
MBOs. Executive’s pro-rated (from Executive’s hire date through the end of
fiscal year 2018, which ends on February 28, 2018) STIP will be paid based on
the achievement of those financial objectives as follows: zero percent (0%) of
Executive’s Base Salary at minimum achievement; up to sixty-five percent (65%)
of Executive’s Base Salary at target; and, up to one hundred twenty percent
(120%) of Executives Base Salary at maximum.

4. Stock Awards.

The Executive shall be eligible to participate in the Company’s employee stock
award plans and shall be eligible for award of stock options or other stock
incentive awards in accordance with the terms of the Company’s stock award plans
and in the discretion of the Committee of the Board administering such plans.
Executive will be recommended to receive a grant date fair value of equity of
One Million One Hundred Thousand Dollars ($1,100,000) as of Executive’s hire
date.

5. Reasonable Business Expenses and Support.

Executive shall be reimbursed for documented and reasonable business expenses in
connection with the performance of his duties hereunder. Executive shall be
furnished reasonable office space, assistance and facilities.

6. Termination of Employment.

The date, on which Executive’s employment by the Company ceases, under any of
the following circumstances, shall be defined herein as the “Termination Date.”

(a) Termination Upon Death. If Executive dies prior to the expiration of the
term of this Agreement, the Company shall (i) continue coverage of Executive’s
dependents (if any) under all benefit plans or programs of the type listed above
in Section 2(b) herein for a period of six (6) months, and (ii) pay to
Executive’s estate the accrued portion of any Base Salary earned as of the
Termination Date, less standard withholdings for tax and social security
purposes.

(b) Termination Upon Disability. The Company may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable to perform the essential functions of his position, even with reasonable
accommodation, as determined by competent medical authority. After the
Termination Date, which in this event shall be the date upon which notice of
termination is given, no further compensation will be payable under this
Agreement except that Executive shall be paid the accrued portion of any Base
Salary earned as of the Termination Date, less standard withholdings for tax and
social security purposes.

Page 3 of 11

--------------------------------------------------------------------------------



(c) Termination for Cause.

(i) Termination; Payment of Accrued Salary. The Board may terminate Executive’s
employment with the Company at any time for Cause, immediately upon notice to
Executive of the circumstances leading to such termination for Cause. In the
event that Executive’s employment is terminated for Cause, Executive shall
receive payment for all accrued Base Salary earned through the Termination Date,
which in this event shall be the date upon which notice of termination is given.
The Company shall have no further obligation to pay severance of any kind
whether under this Agreement or otherwise nor to make any payment in lieu of
giving notice of such termination.

(ii) Definition of Cause. “Cause” means the occurrence or existence of any of
the following with respect to Executive, as determined by a majority of the
directors of the Board: (A) unsatisfactory performance of Executive’s duties or
responsibilities, provided that the Company has given Executive written notice
specifying the unsatisfactory performance of his duties and responsibilities and
afforded the Executive reasonable opportunity for cure, all as determined by a
majority of the directors of the Board; (B) a material breach by Executive of
any of his material obligations hereunder that the Company has given Executive
written notice thereof; (C) willful failure to follow any lawful directive of
the Company consistent with the Executive’s position and duties, after written
notice and reasonable opportunity to cure, all as determined by the Board; (D) a
material breach by the Executive of his duty not to engage in any transaction
that represents, directly or indirectly, self-dealing with the Company or any of
its Affiliates which has not been approved by a majority of the disinterested
directors of the Board or of the terms of his employment; (E) commission of any
willful or intentional act which could reasonably be expected to injure
materially the property, reputation, business or business relationships of the
Company or its customers; or (F) the conviction or the plea of nolo contendere
or the equivalent in respect of a felony involving moral turpitude.

(d) Termination Without Cause or Disability or for Good Reason.

(i) Termination; Payment of Accrued Base Salary. The Company may terminate
Executive’s employment at any time for other than Cause or disability by
providing written notice to Executive. The Executive may terminate his
employment with Good Reason (as defined below) pursuant to the procedures set
forth in Section 6(e). In such event (unless such termination would be covered
by Section 6(e) below), the Company shall pay Executive as severance (A) subject
to Section 6(d)(ii), an amount equal to six (6) months of his then Base Salary,
less standard withholdings for tax and social security purposes, payable over
such six (6) month term in monthly pro rata payments commencing as of the
Termination Date (such monthly continued payments of Base Salary, the “Salary
Continuation Benefit”); (B) the Company will pay the premiums for continued
coverage in the Company’s health and welfare plans under the continuation
coverage provisions of COBRA for a period of twelve (12) months following the
Termination Date (or the cash equivalent of such amount).

Page 4 of 11

--------------------------------------------------------------------------------



(ii) No Breach of Sections 7 or 8. Notwithstanding the foregoing, the Company
shall not be obligated to pay any termination payments under this Section 6(d)
or Section 6(e) if Executive breaches the provisions of Sections 7 or 8 below.

(iii) Vesting Upon Termination. In the event Executive’s employment is
terminated pursuant to this Section 6(d), Executive’s then unvested equity
awards granted under the Company’s stock incentive plans after the Executive
became an employee of the Company shall continue to vest for a period of six (6)
months following the Termination Date, and, with respect to any options that are
exercisable or become exercisable, such options shall remain exercisable for six
(6) months following the Termination Date, subject to such longer period as may
be provided by the Company’s 2004 Incentive Stock Plan.

(iv) Release By Executive. In order to receive the benefits provided by this
Section 6(d) or Section 6(e), Executive shall deliver to the Company within
twenty-one (21) days following Executive’s termination of employment a full and
complete release, in form and substance reasonably acceptable to the Company, of
all claims, known or unknown, that Executive may have against the Company, other
than claims for indemnification, workers compensation or under the Company’s
401(k) plan. The benefits provided by this Section 6(d) or Section 6(e) will be
forfeited on the twenty-eighth (28th) day following the Termination Date if the
Company has not been provided with such a release by such date.

(e) Termination following a Change of Control. If, within the three (3) month
period preceding or the twelve (12) month period following a Change of Control
(as defined below), the Company terminates Executive’s employment for other than
Cause or disability or Executive terminates his employment for Good Reason (as
defined below), then (i) seventy-five percent (75%) of Executive’s then unvested
equity awards granted under the Company’s stock incentive plans after the
Executive became an employee of the Company shall become vested and, with
respect to any options that are exercisable or become exercisable, such options
shall remain exercisable for twelve (12) months following the Termination Date,
subject to such longer period as may be provided by the Company’s 2004 Incentive
Stock Plan (notwithstanding the foregoing, in the event of a Change of Control,
the Board of Directors will review and consider increasing the vesting
percentage of Executive’s unvested equity awards from seventy-five percent (75%)
to one hundred percent (100%)), (ii) the Executive shall be entitled to an
amount equal to eighteen (18) months of his then Base Salary, less standard
withholdings for tax and social security purposes, payable over such eighteen
(18) month term in monthly pro rata payments commencing as of the Termination
Date, (iii) the Executive shall be entitled to an amount equal to a pro rata
portion of his target bonus under the Company’s annual incentive plan based on
the number of days worked in the year of termination, and (iv) the Company will
pay the premiums for continued coverage in the Company’s health and welfare
plans under the continuation coverage provisions of COBRA for a period of
eighteen (18) months following the Termination Date (or the cash equivalent of
such amount). In order to terminate his employment for Good Reason the Executive
must give the Company notice of termination within sixty (60) days of the
occurrence of one of the events included in the definition of Good Reason,
following which notice the Company will have a period of thirty (30) days to
cure the circumstances constituting Good Reason. Unless the Company cures the
circumstances constituting Good Reason within such thirty (30) day period,
Executive’s employment will be deemed to terminate on the thirtieth (30th) day
following the date such notice is delivered to the Company. In all other
respects Section 6(d) shall remain applicable. The following definitions shall
apply:

Page 5 of 11

--------------------------------------------------------------------------------



(i) “Change of Control” shall mean the consummation of the first to occur of (A)
the sale, lease or other transfer of all or substantially all of the assets of
the Company to any person or group (as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended); (B) the adoption by the
stockholders of the Company of a plan relating to the liquidation or dissolution
of the Company; (C) the merger or consolidation of the Company with or into
another entity or the merger of another entity into the Company or any
subsidiary thereof with the effect that immediately after such transaction the
stockholders of the Company immediately prior to such transaction (or their
Related parties) hold less than fifty percent (50%) of the total voting power of
all securities generally entitled to vote in the election of directors, managers
or trustees of the entity surviving such merger of consolidation; or (D) the
acquisition by any person or group of more than fifty percent (50%) of the
voting power of all securities of the Company generally entitled to vote in the
election of directors of the Company.

(ii) “Good Reason” shall mean the occurrence of any one or more of the following
without the Executive's express written consent: (A) the assignment of the
Executive to duties materially inconsistent with the Executive’s authority,
duties, responsibilities and status (including offices, titles and reporting
requirements) as an officer of the Company or any other action that constitutes
a material reduction in or alteration to the nature or status of the Executive’s
authority, duties or responsibilities, in each case from those in effect at the
date of the occurrence of the Change of Control; (B) the Company requiring the
Executive to be based at a location which is more than fifty (50) miles further
from the Executive’s then current primary residence than such residence is from
the Company location at which the Executive is then working; or (C) a material
reduction in the Executive’s Base Salary.

(f) Benefits Upon Termination. All benefits provided under Section 2(b) hereof
shall be extended, at Executive’s election and cost, to the extent permitted by
the Company’s insurance policies and benefit plans, for twelve (12) months after
Executive's Termination Date, except (i) as required by law (e.g., COBRA health
insurance continuation election) or (ii) in the event of a termination described
in Section 6(a).

(g) Termination by Executive. Executive shall have the right, at his election,
to terminate his employment with the Company upon two (2) months advance written
notice to the Company to that effect; provided, however, that the Company may in
its discretion waive the advance notice period.

(h) Reduction in Payments. Notwithstanding anything contained in this Agreement
to the contrary, in the event that the payments to the Executive under this
Section 6, either alone or together with other payments the Executive has a
right to receive from the Company, would not be deductible (in whole or in part)
by the Company as a result of such payments constituting a “parachute payment”
(as defined in Section 280G of the Internal Revenue Code, as amended (the
“Code”)), such payments shall be reduced to the largest amount as will result in
no portion of the payments under this Section 6 not being fully deductible by
the Company as the result of Section 280G of the Code. The determination of any
reduction in the payments under this Section 6 pursuant to the foregoing
sentence shall be made exclusively by the firm of independent public accountants
serving as the Company’s principal auditors immediately prior to the Termination
Date (whose fees and expenses shall be borne by the Company), and such
determination shall be conclusive and binding on the Company and the Executive.
In the event that the payments and/or benefits are to be reduced pursuant to
this Section 6(h), such payments and benefits shall be reduced such that the
reduction of compensation to be provided to Executive as a result of this
Section 6(h) is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A (as defined
below) and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.

Page 6 of 11

--------------------------------------------------------------------------------



7. Proprietary Information Obligations.

During the term of employment under this Agreement, Executive will have access
to and become acquainted with the Company’s and the Company’s Affiliates’
confidential and proprietary information, including, but not limited to,
information or plans regarding the Company’s and the Company’s Affiliates’
customer relationships, personnel, or sales, marketing, and financial operations
and methods; trade secrets; formulas; devices; secret inventions; processes; and
other compilations of information, records, and specifications (collectively
“Proprietary Information”). Executive shall not disclose any of the Company’s or
the Company’s Affiliates’ Proprietary Information directly or indirectly, or use
it in any way, either during the term of this Agreement or at any time
thereafter, except as required in the course of his employment for the Company
or as authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Company or the Company’s Affiliates,
whether prepared by Executive or otherwise coming into his possession, shall
remain the exclusive property of the Company or the Company’s Affiliates, as the
case may be, and shall not be removed from the premises of the Company under any
circumstances whatsoever without the prior written consent of the Company,
except when (and only for the period) necessary to carry out Executive’s duties
hereunder, and if removed shall be immediately returned to the Company upon any
termination of his employment; provided, however, that Executive may retain
copies of documents reasonably related to his interest as a shareholder and any
documents that were personally owned, which copies and the information contained
therein Executive agrees not to use for any business purpose. Notwithstanding
the foregoing, Proprietary Information shall not include (a) information which
is or becomes generally public knowledge except through disclosure by the
Executive in violation of this Agreement, and (b) information that may be
required to be disclosed by applicable law.

8. Noninterference.

While employed by the Company and for a period of two (2) years after
termination of this Agreement, Executive agrees not to interfere with the
business of the Company or any Company Affiliate by directly or indirectly
soliciting, attempting to solicit, inducing, or otherwise causing any employee
of the Company or any Company Affiliate to terminate his or her employment in
order to become an employee, consultant or independent contractor to or for any
other employer.

Page 7 of 11

--------------------------------------------------------------------------------



9. Miscellaneous.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of two (2) days following personal delivery
(including personal delivery by telecopy or telex), or the fourth day after
mailing by first class mail to the recipient at the address indicated below:

To the Company:

CalAmp Corp.
15635 Alton Parkway, Suite 250
Irvine, CA 92618
Attention: President and Chief Executive Officer
Fax: (805) 512-8566

To Executive:

Kurtis J. Binder
10 Tattersall
Laguna Nigel, CA 92677

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

(c) Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

(d) Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format will be effective as delivery of a manually executed counterpart of this
Agreement.

Page 8 of 11

--------------------------------------------------------------------------------



(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns, except that Executive may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the prior
written consent of the Company.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

(g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law.

10. Attorneys’ Fees.

In the event of litigation arising under this Agreement or out of or concerning
the Executive’s employment or termination by the Company, the prevailing party
shall, in addition to all costs of suit, be entitled to recover his or her
reasonable attorneys’ fees from the other party.

11. Section 409A Compliance.

(a) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. The
Company shall undertake to administer, interpret, and construe this Agreement in
a manner that does not result in the imposition on Executive of any additional
tax, penalty, or interest under Section 409A. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

Page 9 of 11

--------------------------------------------------------------------------------



(c) Notwithstanding anything herein to the contrary, in the event that Executive
is a “specified employee” (within the meaning of Section 409A) on the date of
termination of Executive’s employment with the Company and the payments
described in Section 6(d)(i) or Section 6(e), as applicable, to be paid within
the first six months following the date of such termination of employment (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”), then (i) any portion of such payments that
are payable during the Initial Payment Period that does not exceed the Limit
shall be paid at the times set forth in Section 6(d)(i) or Section 6(e), as
applicable, (ii) any portion of such payments that exceed the Limit (and would
have been payable during the Initial Payment Period but for the Limit) shall be
paid, in lump sum, on the first business day after the six-month anniversary of
Executive’s termination of employment and (iii) any portion of such payments
that are payable after the Initial Payment Period shall be paid at the times set
forth in Section 6(d)(i) or Section 6(e), as applicable.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, all such payments shall be made on or before the last day of calendar year
following the calendar year in which the expense occurred.


[SIGNATURE PAGE FOLLOWS]

Page 10 of 11

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT

SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date it is last executed below by either party.


EXECUTIVE:       CALAMP CORP.:     /s/ Kurtis J. Binder   By: /s/ Michael
Burdiek Kurtis J. Binder Michael Burdiek Title: President and Chief Executive
Officer   Date:  July 13, 2017   Date:  July 13, 2017  


Page 11 of 11

--------------------------------------------------------------------------------